NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE NINTH CIRCUIT
                                                                               FEB 24 2021
                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.    19-10322

              Plaintiff-Appellee,                D.C. No.
                                                 4:18-cr-00032-JAS-EJM-1
 v.

ANTHONY DELBERT JONES, Jr.,                      MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     James Alan Soto, District Judge, Presiding

                      Argued and Submitted February 4, 2021
                                Phoenix, Arizona

Before: W. FLETCHER, MILLER, and HUNSAKER, Circuit Judges.

      Defendant Anthony Delbert Jones, Jr., entered a conditional plea of guilty to

possessing a firearm and ammunition in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). He reserved the right to appeal the district court’s denial of his motion

to suppress. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Any cross-certification error is excused under the good-faith exception to the

exclusionary rule. “When evidence is obtained in violation of the Fourth

Amendment, the judicially developed exclusionary rule usually precludes its use in

a criminal proceeding against the victim of the illegal search and seizure.” Illinois

v. Krull, 480 U.S. 340, 347 (1987). However, when police “act with an objectively

‘reasonable good-faith belief’ that their conduct is lawful,” the exclusionary rule

does not apply because the underlying deterrence rationale fails and exclusion is

not justified. Davis v. United States, 564 U.S. 229, 238 (2011) (citation omitted)

(collecting cases). Here, based on Sheriff Napier’s letter, Agent Bullock

reasonably believed he was cross-certified under Arizona law and that he had the

power to make the traffic stop. The good-faith exception to the exclusionary rule

thus applies, and there is no basis to exclude the evidence.

      Even if we were to assume the stop violated the Appropriations Clause and

the Purpose Act, suppression would not be an appropriate remedy in this case. See

Hudson v. Michigan, 547 U.S. 586, 591 (2006) (“Suppression of evidence . . . has

always been our last resort, not our first impulse.”); see also Sanchez-Llamas v.

Oregon, 548 U.S. 331, 347 (2006) (“[T]he exclusionary rule is not a remedy we

apply lightly.”); United States v. Dreyer, 804 F.3d 1266, 1278 (9th Cir. 2015) (en

banc) (“[W]e recognize that all three cases reflect the Supreme Court’s recent


                                          2
direction that the [exclusionary] rule is a remedy of last resort . . . .”). There is no

“exceptional reason” justifying exclusion. See United States v. Harrington, 681

F.2d 612, 615 (9th Cir. 1982).

      Finally, the district court should not have summarily adopted the magistrate

judge’s report and recommendation without addressing all of Defendant’s

objections, namely that the magistrate judge failed to address his constitutional

challenges to cross-certification. See Brown v. Roe, 279 F.3d 742, 745 (9th Cir.

2002). When a party objects to the proposed findings and recommendations, the

district court judge must “make a de novo determination of those portions of the

report or specified proposed findings and recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). However, in the case before us, addressing the

objections would not have resulted in a different outcome.

      AFFIRMED.




                                            3